Case 1:17-cv-01065-MSG-RL Document 501 Filed 05/06/19 Page 1 of 2 PageID #: 15345



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


 ABBVIE INC. and ABBVIE
 BIOTECHNOLOGY, LTD,

                                 Plaintiffs,

                                                                  C.A. No. 17-1065-MSG
                 v.

 BOEHRINGER INGELHEIM
 INTERNATIONAL GMBH, BOEHRINGER
 INGELHEIM PHARMACEUTICALS, INC.,
 and BOEHRINGER INGELHEIM
 FREMONT, INC.,

                                 Defendants.



                                                 ORDER

         AND NOW, this 6th day of May, 2019, upon consideration of Magistrate Judge Richard

 A. Lloret's January 17, 2019 Order Resolving Disputes Over Deposition Topics (Doc. No. 359),

 Plaintiffs' Objections to that Order (Doc. No. 396), and Defendants' Response to the Objections

 (Doc. No. 417), it is hereby ORDERED that Magistrate Judge Lloret's Order is AFFIRMED and

 Plaintiffs' Objections are OVERRULED. 1



 1
   Under Federal Rule of Civil Procedure 72(a), "[t]he district judge in the case must consider timely
 objections and modify or set aside any part of [a magistrate judge's non-dispositive] order that is clearly
 erroneous or is contrary to law." Fed. R. Civ. P. 72(a). A ruling is clearly erroneous when, "although
 there is evidence to support it, the reviewing Court on the entire evidence is left with a definite and
 firm conviction that a mistake has been committed." United States v. U.S. Gypsum Co., 333 U.S. 364,
 395 (1948). This is so even ifthe district judge would have decided the issue differently. Marks v.
 Struble, 347 F. Supp. 2d 136, 149 (D.N.J. 2004). Under this standard, a magistrate judge's discovery
 ruling is entitled to great deference and is reversibly only for abuse of discretion. Tech v. U.S., 284
 F.R.D. 192, 197 (M.D. Pa. 2012).
Case 1:17-cv-01065-MSG-RL Document 501 Filed 05/06/19 Page 2 of 2 PageID #: 15346




                                                           BY THE COURT:




                                                           MITCHELL S. GOLDB




          Here, Judge Lloret was presented with a dispute as to thirty-three of the fifty topics set forth in
Plaintiffs ' Rule 30(b)(6) deposition notice. Of those thirty-three disputed topics, Judge Lloret quashed
seventeen of the topics in their entirety, limited the scope of several other topics, and permitted the
remainder to proceed as proposed. In doing so, Judge Lloret considered the factors governing the
scope of discovery set forth in Federal Rule of Civil Procedure 26(b )(1) and found that many of the
topics were disproportionate to the needs of the case. Plaintiffs now raise objections to Judge Lloret's
ru Ii ng on seventeen of the topics.
          Upon consideration of both the parties ' briefs regarding Plaintiffs ' objections, and in light of
the deferential standard set forth above, I do not find that Judge Lloret's ruling is either clearly
erroneous or contrary to law. While Plaintiffs assert that the disputed deposition topics may produce
information relevant to the parties ' claims and defenses, "courts have the discretion to limit relevant
discovery." Saldi v. Paul Revere Life Ins. Co ., 224 F.R.D. 169, 174-75 (E.D. Pa. 2004). It is well
settled that discovery is not necessarily appropriate simply because there is a possibility that the
information may be relevant to the general subject matter of the action. Cole ' s Wexford Hotel, Inc. v.
Highmark Inc. , 209 F. Supp. 3d 810 (W.D. Pa. 2016) (citing Fed. R. Civ. P. 26(b)(l)). Rather, as Judge
Lloret concluded, the deposition topics at issue were disproportional , "considering the importance of
the issues at stake the in action, the amount in controversy, the parties ' relative access to relevant
information, the parties ' resources, the importance of the discovery in resolving the issues, and whether
the burden or expense of the proposed discovery outweighs its likely benefit." Fed . R. Civ. P. 26(b)(1 ).
Finding no abuse of discretion in this ruling, I will overrule Plaintiffs' objections.

                                                     2
